Exhibit 10.1

FIRST AMENDMENT TO

CREDIT AGREEMENT

This First Amendment to Credit Agreement (the “First Amendment”) is made as of
the 31st day of October, 2011, by and among:

BIG 5 CORP., a Delaware corporation (the “Lead Borrower”), as agent for itself
and BIG 5 SERVICES CORP., a Virginia corporation (together with the Lead
Borrower, individually, a “Borrower”, and collectively, the “Borrowers”),

BIG 5 SPORTING GOODS CORPORATION, a Delaware corporation (the “Parent”),

the LENDERS party hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association having a
place of business at One Boston Place, Boston, Massachusetts 02110, as
Administrative Agent, Collateral Agent, and Swing Line Lender (in such capacity,
the “Agent”), and

BANK OF AMERICA, N.A., as Documentation Agent.

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH

WHEREAS, the Borrowers, the Parent, the Lenders party thereto, and the Agent,
among others, have entered into a Credit Agreement dated as of October 18, 2010
(as amended and in effect, the “Credit Agreement”);

WHEREAS, the Borrowers, the Parent, the Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement, on the terms and conditions
set forth herein.

NOW THEREFORE, it is hereby agreed as follows:

 

1.

Defined Terms. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Credit Agreement, unless otherwise defined.

 

2.

Representations and Warranties. Each Loan Party hereby represents and warrants
that after giving effect to this First Amendment, (i) no Default or Event of
Default exists under the Credit Agreement or under any other Loan Document, and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Loan Documents shall be true and correct in all material respects
(except in the case of any representation or warranty qualified or modified by
materiality, which shall be true and

 

1



--------------------------------------------------------------------------------

correct as so qualified or modified) as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.

 

3.

Ratification of Loan Documents. The Credit Agreement, as hereby amended, and all
other Loan Documents, are hereby ratified and re-affirmed in all respects and
shall continue in full force and effect.

 

4,

Amendments to Article I. The provisions of Article I of the Credit Agreement are
hereby amended as follows:

 

  a.

The definition of “Adjustment Date” is hereby deleted in its entirety and the
following substituted in its stead:

“Adjustment Date” means January 2, 2012, and the first day of each Fiscal
Quarter occurring thereafter.

 

  b.

The definition of “Applicable Commitment Fee Percentage” is hereby deleted in
its entirety and the following substituted in its stead:

“Applicable Commitment Fee Percentage” means 0.375% per annum.

 

  c.

The definition of “Applicable Margin” is hereby deleted in its entirety and the
following substituted in its stead:

“Applicable Margin” means:

(a) From and after the First Amendment Effective Date until the Adjustment Date
occurring on January 2, 2012, the percentages set forth in Level II of the
pricing grid below; and

(b) From and after the Adjustment Date occurring on January 2, 2012 and on each
Adjustment Date thereafter, the Applicable Margin shall be determined from the
following pricing grid based upon the Average Daily Availability; provided
however, that notwithstanding anything to the contrary set forth herein, upon
the occurrence and during the continuance of an Event of Default, interest shall
accrue at the Default Rate as and to the extent set forth in Section 2.08
hereof; provided further if any Borrowing Base Certificates are at any time
restated or otherwise revised because the information set forth therein proves
to be false or incorrect such that the Applicable Margin would have been higher
than was otherwise in effect during the period covered thereby, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be immediately recalculated at
such higher rate for any applicable periods and shall be due and payable on
demand.

 

2



--------------------------------------------------------------------------------

                    Commercial    Standby      Average Daily    LIBOR    Base
Rate    Letter of Credit    Letter of

Level

  

Availability

  

Margin

  

Margin

  

Fee

  

Credit Fee

I

  

Greater than

or equal to $70,000,000

   1.50%    0.50%    1 .00%    1 .50%

II

   Less than $70,000,000 but greater than or equal to $40,000,000    1.75%   
0.75%    1 .25%    1 .75%

III

   Less than $40,000,000    2.00%    1 .00%    1 .50%    2.00%

 

  d.

The definition of “Maturity Date” is hereby deleted in its entirety and the
following substituted in its stead:

“Maturity Date” means October 31, 2016.

 

  e.

The definition of “Payment Conditions” is hereby deleted in its entirety and the
following substituted in its stead:

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment, and (b) either (x) (i) after giving effect to such
transaction or payment, the Pro Forma Availability Condition and the Pro Forma
Adjusted Availability Condition have been satisfied, and (ii) the Consolidated
Fixed Charge Coverage Ratio, on a pro-forma basis after giving effect to such
transaction or payment, will be greater than 1.0:1.0, or (y) after giving effect
to such transaction or payment, the RP Pro Forma Availability Condition and the
RP Pro Forma Adjusted Availability Condition have been satisfied. Prior to
undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Administrative Agent evidence
of satisfaction of the conditions contained in clause (b) (x) or (y), as
applicable, above on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

  f.

The following new definitions are hereby added to the Credit Agreement in
appropriate alphabetical order:

“First Amendment Effective Date” means October 31, 2011.

“RP Pro Forma Adjusted Availability Condition” shall mean, for any date of
calculation with respect to any transaction or payment, the Pro Forma Adjusted
Availability following, and after giving effect to, such transaction or payment,
will be equal to or greater than $75,000,000.

“RP Pro Forma Availability Condition” shall mean, for any date of calculation
with respect to any transaction or payment, the Pro Forma Availability
following, and after giving effect to, such transaction or payment, will be
equal to or greater than $25,000,000.

 

5.

Amendment to Article VII. Section 7.07 of the Credit Agreement is hereby amended
by deleting “in compliance with Section 7.02(e)” at the end thereof and by
substituting “with Permitted Indebtedness” in its stead.

 

6.

Conditions to Effectiveness. This First Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of (or waived by) the Agent:

 

  a.

All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this First Amendment shall have
been duly and effectively taken. The Agent shall have received from the Loan
Parties true copies of their respective resolutions authorizing the transactions
described herein, each certified by the secretary or other appropriate officer
of such Loan Party to be true and complete.

 

  b.

The Loan Parties shall have paid to the Agent, for the account of the Lenders in
accordance with their Applicable Percentages, an amendment fee in an amount
equal to 0.20% of the Aggregate Commitments.

 

  c.

No Default or Event of Default shall have occurred and be continuing.

 

7.

Miscellaneous.

 

  a.

The Loan Parties shall reimburse the Agent for all Credit Party Expenses
incurred by the Agent in connection herewith.

 

  b.

This First Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered, shall
be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page hereto by telecopy or
e-mail of a PDF copy shall be effective as delivery of a manually executed
counterpart hereof.

 

4



--------------------------------------------------------------------------------

  c.

This First Amendment and the Credit Agreement together shall constitute one
agreement. This First Amendment and the Credit Agreement together express the
entire understanding of the parties with respect to the matters set forth herein
and supersede all prior discussions or negotiations hereon.

 

  d.

The provisions of Section 10.12 of the Credit Agreement are specifically
incorporated herein by reference.

 

  e.

THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.

 

BIG 5 CORP., as Lead Borrower By:   /s/ Barry D. Emerson Name:   Barry D.
Emerson Title:   Senior V.P. and CFO

 

BIG 5 SERVICES CORP., as a Borrower

By:   /s/ Barry D, Emerson Name:   Barry D. Emerson Title:   Senior V.P. and CFO

 

BIG 5 SPORTING GOODS

CORPORATION, as Guarantor

By:   /s/ Barry D. Emerson Name:   Barry D. Emerson Title:   Senior V.P. and CFO

 

6



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent, as

Collateral Agent, as L/C Issuer, as Swing Line

Lender and as a Lender

By:   /s/ Brent E. Shay

Name:

Title:

 

Brent E. Shay

Director

 

7



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Stephen King Name:   Stephen King
Title:   SVP

 

8



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:   /s/ Adrian Avalos

Name:

  Adrian Avalos

Title:

  Vice President

 

9



--------------------------------------------------------------------------------

PNC BANK, NATIONAL
ASSOCIATION, as as a Lender

By:

  /s/ Robin L. Arriola

Name:

  Robin L. Arriola

Title:

  Senior Vice President

 

10